To the General Assembly alone belongs the power of disposing of the *Page 111 
vacant lands within the boundaries of this State. The Constitution, sec. 36, declares that all grants shall run in the name of the State and bear test and be signed by the Governor. The year after the adoption of the Constitution, the Legislature, at their November, session, declares that the Secretary shall make out grants for all surveys returned to his office, which (222) grants shall be authenticated by the Governor and countersigned
by the Secretary. Act of Assembly 1777, ch. 1, sec. 11. This is the only mode pointed out by the Legislature whereby individuals can acquire a right to the unappropriated lands; and if it be not pursued, no right can be acquired in any other way, sooner than if no mode at all had been pointed out. Nothing therefore, passed by this instrument, as it is not pretended that Mr. Martin had title individually. The nonsuit must therefore stand and the judgment be
Affirmed.